EXHIBIT 10.1

 

CONSENT AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS CONSENT AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter,
this “Amendment”) is executed on this        day of May, 2005, to be effective
as of the respective date hereinafter specified, by and among BANCTEC, INC., a
Delaware corporation (“BancTec”), BTI Technologies L.P., a Texas limited
partnership (“BTI Tech” and jointly and collectively with BancTec, the
“Borrower”), the financial institution(s) listed on the signature pages hereof,
and their respective successors and Eligible Assignees (each individually as
“Lender” and collectively “Lenders”), and HELLER FINANCIAL, INC., a Delaware
corporation, in its capacity as Agent for the Lenders (“Agent”).

 

RECITALS

 

WHEREAS, Borrower, Agent and Lenders are parties to that certain Loan and
Security Agreement, dated as of May 30, 2001 (as amended, supplemented or
otherwise modified, the “Loan Agreement”);

 

WHEREAS, Borrower, Agent and Lenders desire to amend the date by which Borrower
is required pursuant to the Loan Agreement to deliver its monthly financials for
the periods ending January 2005 and February 2005;

 

WHEREAS, Borrower has also notified Agent that it desires to sell certain
Mortgaged Property located at (i) 4435 Spring Valley Road, Farmers Branch, Texas
and (ii) 14240 Midway Road, Farmers Branch, Texas (the “Proposed Sale
Transaction”); and

 

WHEREAS, Borrower, Agent and Lenders desire to consent to the Proposed Sale
Transaction and amend the Loan Agreement, in each case, in the manner, and
subject to the terms and conditions, provided below.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 


ARTICLE I
DEFINITIONS

 


1.01        CAPITALIZED TERMS USED IN THIS AMENDMENT, TO THE EXTENT NOT
OTHERWISE DEFINED HEREIN, SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT,
AS AMENDED HEREBY.


 


ARTICLE II
AMENDMENTS TO LOAN AGREEMENT; OTHER AGREEMENTS

 


2.01        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT; AMENDMENT AND
RESTATEMENT OF THE DEFINITION OF “AVAILABILITY”.  EFFECTIVE AS OF MAY 14, 2005,
THE DEFINITION OF


 


1

--------------------------------------------------------------------------------



 


“AVAILABILITY” CONTAINED IN SECTION 11.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“‘AVAILABILITY’ MEANS THE AMOUNT DETERMINED AS FOLLOWS: (I) THE EXCESS, IF ANY,
OF THE BORROWING BASE OVER THE SUM OF THE REVOLVING LOAN AND LETTER OF CREDIT
RESERVE, MINUS (II) THE REDUCED AVAILABILITY AMOUNT.”


 


2.02        AMENDMENT TO SECTION 11.1 OF THE LOAN AGREEMENT; ADDITION OF THE
DEFINITION OF “REDUCED AVAILABILITY AMOUNT”.  EFFECTIVE AS OF THE MAY 14, 2005,
A NEW DEFINITION OF “REDUCED AVAILABILITY AMOUNT” IS HEREBY ADDED TO SECTION
11.1 OF THE LOAN AGREEMENT TO READ AS FOLLOWS:


 


“‘REDUCED AVAILABILITY AMOUNT’ MEANS, AT ANY TIME WHEN BORROWER IS NOT IN
COMPLIANCE WITH THE FIXED CHARGE COVERAGE RATIO, THE AMOUNT OF INCREASE IN
OPERATING CASH FLOW WHICH WOULD BE REQUIRED IN ORDER FOR BORROWER TO BE IN
COMPLIANCE WITH THE FIXED CHARGE COVERAGE RATIO FOR SUCH QUARTER AFTER A FIXED
CHARGE COVERAGE RATIO TRIGGERING EVENT HAS OCCURRED.”


 


2.03        AMENDMENT TO PARAGRAPH B OF THE FINANCIAL COVENANTS RIDER TO THE
LOAN AGREEMENT.  EFFECTIVE AS OF THE MAY 14, 2005, PARAGRAPH B OF THE FINANCIAL
COVENANTS RIDER TO THE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN
ITS ENTIRETY TO READ AS FOLLOWS:


 


“B.          FIXED CHARGE COVERAGE RATIO.  UPON THE OCCURRENCE OF A FIXED CHARGE
COVERAGE RATIO TRIGGERING EVENT, BORROWER SHALL NOT PERMIT ITS FIXED CHARGE
COVERAGE RATIO FOR THE TIME PERIOD ENDING ON THE LAST DAY OF EACH QUARTER DURING
THE PERIOD AFTER A FIXED CHARGE COVERAGE TRIGGERING EVENT HAS OCCURRED TO BE
LESS THAN 1.1 TO 1.0.


 


FOR PURPOSES OF THIS PARAGRAPH B OF THIS FINANCIAL COVENANTS RIDER, A “FIXED
CHARGE COVERAGE RATIO TRIGGERING EVENT” SHALL MEAN, THE DATE ON WHICH (I)
BORROWER’S UNRESTRICTED CASH ON HAND IS LESS THAN $20,000,000 OR (II) THE DATE
ON WHICH THE OUTSTANDING REVOLVING LOANS ARE GREATER THAN $250,000.”


 


NOTWITHSTANDING THE FOREGOING, IF BORROWER FAILS TO COMPLY WITH THE FIXED CHARGE
COVERAGE RATIO DURING ANY QUARTER AND, AFTER AGENT IMPLEMENTS THE REDUCED
AVAILABILITY AMOUNT, BORROWER HAS AVAILABILITY OF $0 OR GREATER, THEN SUCH
NONCOMPLIANCE WILL NOT BE A BASIS FOR A DEFAULT OR AN EVENT OF DEFAULT
HEREUNDER.


 


2.04        AMENDMENT TO SCHEDULE 11.1(B) OF THE LOAN AGREEMENT.  EFFECTIVE AS
OF THE MAY 14, 2005, SCHEDULE 11.1(B) OF THE LOAN AGREEMENT IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH SCHEDULE 11.1(B) ATTACHED HERETO.


 


2.05        AMENDMENT TO PARAGRAPH A OF THE REPORTING RIDER TO THE LOAN
AGREEMENT.  EFFECTIVE AS OF FEBRUARY 28, 2005, PARAGRAPH A OF THE REPORTING
RIDER IS AMENDED SO THAT NOTWITHSTANDING THE WORDING OF SUCH PARAGRAPH A, THE
DUE DATE FOR EACH OF THE MONTHLY FINANCIALS FOR JANUARY, 2005 AND FEBRUARY, 2005
SHALL BE APRIL 13, 2005.

 


2

--------------------------------------------------------------------------------



 


ARTICLE III
CONDITIONS PRECEDENT

 


3.01        CONDITIONS TO EFFECTIVENESS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT TO THE SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT, UNLESS SPECIFICALLY WAIVED IN WRITING BY
AGENT:


 


(A)           AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT AND DULY EXECUTED BY BORROWER, (I) THIS AMENDMENT AND (II) SUCH ADDITIONAL
DOCUMENTS, INSTRUMENTS AND INFORMATION AS AGENT OR ITS LEGAL COUNSEL, PATTON
BOGGS LLP, MAY REQUEST;


 


(B)           ALL CORPORATE PROCEEDINGS TAKEN IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND THE AGREEMENTS DESCRIBED IN
CLAUSE (A) ABOVE AND ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS INCIDENT
THERETO SHALL BE SATISFACTORY TO AGENT AND ITS LEGAL COUNSEL, PATTON BOGGS LLP;
AND


 


(C)           AGENT SHALL HAVE RECEIVED THE NON-REFUNDABLE AMENDMENT FEE IN THE
AMOUNT OF $20,000, WHICH SHALL BE DEEMED FULLY EARNED AS OF THE EFFECTIVE DATE.


 


ARTICLE IV
CONSENT AND LIMITED WAIVER

 


4.01        UPON THE EFFECTIVENESS OF THIS AMENDMENT (INCLUDING THE SATISFACTION
OF THE CONDITIONS SET FORTH IN SECTION 3.01 HEREOF) AND THE RECEIPT OF THE SALE
DOCUMENTATION BETWEEN BORROWER AND THE PURCHASER OF MORTGAGED PROPERTY AND ALL
OTHER DOCUMENTS EXECUTED IN CONNECTION THEREWITH, IN FORM AND SUBSTANCE
ACCEPTABLE TO AGENT, AGENT AND THE LENDERS HEREBY CONSENT TO THE PROPOSED SALE
TRANSACTION WHICH WOULD OTHERWISE CAUSE A VIOLATION OF SECTION 7.3 AND AGREE TO
RELEASE ITS LIEN ON THE MORTGAGED PROPERTY BEING SOLD IN SUCH PROPOSED SALE
TRANSACTION.


 


4.02        EXCEPT AS SET FORTH IN SECTION 4.01 HEREOF, NOTHING CONTAINED HEREIN
SHALL BE CONSTRUED AS A WAIVER BY AGENT OR ANY LENDER OF ANY COVENANT OR
PROVISION OF THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THIS AMENDMENT, OR OF
ANY OTHER CONTRACT OR INSTRUMENT BETWEEN BORROWER, AGENT AND/OR ANY LENDER, AND
AGENT’S OR ANY LENDER’S FAILURE AT ANY TIME OR TIMES HEREAFTER TO REQUIRE STRICT
PERFORMANCE BY BORROWER OF ANY PROVISION THEREOF SHALL NOT WAIVE, AFFECT OR
DIMINISH ANY RIGHT OF AGENT AND/OR ANY LENDER TO THEREAFTER DEMAND STRICT
COMPLIANCE THEREWITH.  AGENT AND LENDERS HEREBY RESERVE ALL RIGHTS GRANTED UNDER
THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THIS AMENDMENT AND ANY OTHER
CONTRACT OR INSTRUMENT BETWEEN BORROWER, AGENT AND/OR ANY LENDER.


 


ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

 


5.01        RATIFICATIONS.  THE TERMS AND PROVISIONS SET FORTH IN THIS AMENDMENT
SHALL MODIFY AND SUPERSEDE ALL INCONSISTENT TERMS AND PROVISIONS SET FORTH IN
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EXCEPT AS EXPRESSLY
MODIFIED AND SUPERSEDED BY THIS AMENDMENT, THE TERMS AND PROVISIONS OF THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL
CONTINUE IN FULL FORCE AND EFFECT.  BORROWER, AGENT AND LENDERS AGREE THAT THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, SHALL CONTINUE
TO BE LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS.

 

3

--------------------------------------------------------------------------------


 


5.02        REPRESENTATIONS AND WARRANTIES.  BORROWER HEREBY REPRESENTS AND
WARRANTS TO AGENT AND LENDERS THAT (A) THE EXECUTION, DELIVERY AND PERFORMANCE
OF THIS AMENDMENT AND ANY AND ALL OTHER LOAN DOCUMENTS EXECUTED AND/OR DELIVERED
IN CONNECTION HEREWITH HAVE BEEN AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON
THE PART OF BORROWER AND WILL NOT VIOLATE THE CERTIFICATE OF INCORPORATION OR
BYLAWS OF BORROWER; (B) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
AGREEMENT, AS AMENDED HEREBY, AND ANY OTHER LOAN DOCUMENT ARE TRUE AND CORRECT
ON AND AS OF THE DATE HEREOF AND ON AND AS OF THE DATE OF EXECUTION HEREOF AS
THOUGH MADE ON AND AS OF EACH SUCH DATE; (C) NO EVENT OF DEFAULT OR DEFAULT
UNDER THE LOAN AGREEMENT HAS OCCURRED AND IS CONTINUING, UNLESS SUCH EVENT OF
DEFAULT OR DEFAULT HAS BEEN SPECIFICALLY WAIVED IN WRITING BY LENDERS; AND
(D) BORROWER IS IN FULL COMPLIANCE WITH ALL COVENANTS AND AGREEMENTS CONTAINED
IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY.


 


ARTICLE VI
MISCELLANEOUS PROVISIONS

 


6.01        SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE IN THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, ANY DOCUMENT FURNISHED IN CONNECTION WITH THIS AMENDMENT,
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS, AND NO INVESTIGATION BY AGENT OR ANY LENDER OR ANY CLOSING SHALL
AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF AGENT OR ANY LENDER TO
RELY UPON THEM.


 


6.02        REFERENCE TO LOAN AGREEMENT.  EACH OF THE LOAN DOCUMENTS, INCLUDING
THE LOAN AGREEMENT AND ANY AND ALL OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS
NOW OR HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF OR PURSUANT
TO THE TERMS OF THE LOAN AGREEMENT, AS AMENDED HEREBY, ARE HEREBY AMENDED SO
THAT ANY REFERENCE IN SUCH LOAN DOCUMENTS TO THE LOAN AGREEMENT SHALL MEAN A
REFERENCE TO THE LOAN AGREEMENT, AS AMENDED HEREBY.


 


6.03        EXPENSES OF AGENT.  AS PROVIDED IN THE LOAN AGREEMENT, BORROWER
AGREES TO PROMPTLY PAY ALL FEES, COSTS AND EXPENSES INCURRED BY AGENT (INCLUDING
ATTORNEYS’ FEES AND EXPENSES, THE ALLOCATED CASH OF AGENT’S INTERNAL LEGAL STAFF
AND FEES OF ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS AND OTHER PROFESSIONALS
RETAINED BY AGENT) INCURRED IN CONNECTION WITH THE REVIEW, NEGOTIATION,
PREPARATION, DOCUMENTATION AND EXECUTION OF THIS AMENDMENT.


 


6.04        SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AMENDMENT AND THE EFFECT THEREOF SHALL BE
CONFINED TO THE PROVISION SO HELD TO BE INVALID OR UNENFORCEABLE.


 


6.05        SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF AGENT AND LENDERS AND BORROWER AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT BORROWER MAY NOT ASSIGN OR TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT AND
LENDERS.


 


6.06        COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

4

--------------------------------------------------------------------------------


 


6.07        EFFECT OF WAIVER.  NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
AGENT OR ANY LENDER TO OR FOR ANY BREACH OF OR DEVIATION FROM ANY COVENANT OR
CONDITION BY BORROWER SHALL BE DEEMED A CONSENT TO OR WAIVER OF ANY OTHER BREACH
OF THE SAME OR ANY OTHER COVENANT, CONDITION OR DUTY.


 


6.08        HEADINGS.  THE HEADINGS, CAPTIONS, AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF
THIS AMENDMENT.


 


6.09        APPLICABLE LAW.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

 


6.10        FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED HEREBY, REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED.  THE LOAN DOCUMENTS, AS AMENDED HEREBY,
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NOT UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY BORROWER, LENDERS AND AGENT.

 

[The Remainder of this Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BANCTEC, INC.

 

 

 

 

 

By:

 

 

Name: J. Coley Clark

 

Title: Chief Executive Officer

 

 

 

BTI TECHNOLOGIES, L.P.

 

 

 

By:

BANCTEC, INC., its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

J. Coley Clark

 

 

Title:

Chief Executive Officer

 

 

 

HELLER FINANCIAL, INC.,

 

as Agent and Sole Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONSENT AND RATIFICATION

 

Each of the undersigned hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement relating to
the Obligations and each Loan Document it has executed in connection with the
Obligations (collectively, the “Loan Documents”) and acknowledges that the Loan
Documents to which it is a party are in full force and effect and ratifies the
same, that it has no defense, counterclaim, set-off or any other claim to
diminish its liability under such Loan Documents, that its consent is not
required to the effectiveness of the within and foregoing Amendment, and that no
consent by it is required for the effectiveness of any future amendment,
modification, forbearance or other action with respect to the Loans, the
collateral securing the Obligations, or any of the other Loan Documents.

 

 

BTC INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

J. Coley Clark

 

Title:

Chief Executive Officer

 

 

 

BANCTEC (PUERTO RICO), INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANCTEC UPPER-TIER HOLDING, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BANCTEC INTERMEDIATE HOLDING, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 11.1(B)

 

Mortgaged Property

 

2701 Grauwyler Road, Irving Texas

(legal description attached)

 

--------------------------------------------------------------------------------